DETAILED ACTION
Status of Claims
Applicant has amended claims 1, 4, 5, 7, 8, 21, 23-25, 27-29, 31 and 32.  No claims have been added.  Claims 9-20 have been canceled.  . Thus, claims 1-8 and 21-32 remain pending in this application. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments and amendments filed on 24 February 2022 with respect to
objection to claims 1-8 and 21-32,
rejections of claims 4, 5, 7, 8, 24, 25, 27 and 28 under U.S.C. § 112(b),
rejection to claims 1-8 and 21-32 under U.S.C. § 101, 
rejections of claims 1-4, 21-23 and 29-32 under 35 U.S.C. § 103 as being unpatentable over Babar et al (US Pub. No. 20200193429 A1) in view of Lee et al (US Pub. No. 20200265530 A1), and 
rejections of claims 4-8 and 24-28 under 35 U.S.C. § 103 as being unpatentable over Babar in view of Lee, in view of Chen et al (US Pub. No. 20180374173 A1)
have been fully considered.  Amendments to claims have been entered.
Examiner acknowledges amendments to claims to overcome claim objections and 35 U.S.C. § 112(b) rejections.   However, amendments are not totally effective.  See new claim objections below.  
Examiner acknowledges amendments to, and arguments regarding claims to overcome 35 U.S.C. § 101 rejection.   However, arguments are not persuasive.
Applicant argues subject matter eligibility alleging that “claim 1 is not directed an abstract idea, and integrates the alleged judicial exception into a practical application of the exception
In view of Prong Two of Step 2A– i.e. practical application to a  judicial exception – limitations that are indicative of integration into a practical application:
Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a),
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo,
Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b),
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c),
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception – see MPEP 2106.05(e) and Vanda Memo
Examiner maintains that the claimed invention does not contain any of these aforementioned limitations.
Limitations that are not indicative of integration into a practical application:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f),
Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g),
Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h).
Examiner maintains that the claimed invention are mere instructions to implement an abstract idea on a computer.
Applicant argues subject matter eligibility under Step 2B alleging that “claim I is an improvement to the technical field of data verification by sending transaction service data of the service systems to the verification systems for subsequent data verification, by arranging both the first verification system and the second verification system to verify service data of other relevant service institutions outside of a blockchain network, and by sending the verified data to the blockchain network for storing in a blockchain”  i.e. contains “significantly more” [remarks page 17].  Applicant substantiates his argument stating that “the (amended) claims … recite an entirely new process that relies on an analysis of an applicant's drug history correlated to disease categories” [remarks page 14].  Examiner respectfully disagrees.
As with determining a practical application to an abstract idea, types of limitations indicative of an inventive concept (aka “significantly more”) – subject matter eligibility under Step 2B - include:
Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a)
Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b),
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c),
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo
Further, limitations also indicative of an inventive concept include:
Adding a specific limitation other than what is well-understood, routine, conventional activity in the field - see MPEP 2106.05(d).
Examiner maintains that the claimed invention does not contain any of these “types” of aforementioned limitations.
Limitations that are not indicative of an inventive concept include:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f),
Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g),
Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h),
Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception - see MPEP 2106.05(d) and Berkheimer Memo.
Examiner maintains that the claimed invention merely appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. Sending transaction service data, verification of service data and storing data in a blockchain do not amount to an improvement to technology.   Further, the condition that verification is performed outside the blockchain network does not add to a technical improvement to the claimed invention.
Rejections have been clarified herein in view of amended claim language and the January 2019 Patent Subject Matter Eligibility Guidance – 2019 PEG.
Applicant's arguments filed with respect to claims regarding the 35 U. S.C. § 103 rejections have been fully considered but they are moot in view of new grounds of rejection.
If, in the opinion of the Applicant, a telephone conference would expedite the prosecution of the subject application, the Applicant is encouraged to contact the undersigned Examiner at the phone number listed below. 
Priority
This application is a continuation of PCT/CN2020/070648, filed on 07 January 2020, and claims foreign priority to Chinese Application 201910206884.9, filed on 19 March 2019.



Claim Objections
Claims 3-8 are objected to because the phrase “in operation” is not commonly used in method claim terminology.  It is believed the Applicant means to claim something similar to “further comprising”.  Correction is required.
Claims 4 and 24, the term “stores N pieces of the first service data” is vague and indefinite in that it is not clear what the metes and bounds of “N pieces” are.  The limitation should be written “determines that a number of pieces of the first service data reaches a threshold number, and stores the number as the first verification file”.  Correction is required.
Claims 5, 6, 25 and 26 are objected to because the phrase “as successfully validated” does not add patentable weight to the method step of “determines the second service data corresponding to the first service data”.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-8 and 21-32 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Note: Examiner points Applicant to the Federal Register notice titled 2014 Interim Eligibility Guidance (IEG) on Patent Subject Matter Eligibility (79 FR 74618) and the January 2019 Patent Subject Matter Eligibility Guidance.
Subject Matter Eligibility Standard 
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e. significantly more than the abstract idea itself.  Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/ formulas. (Alice Corporation Pty. Ltd. v. CLS Bank International, et al. US Supreme Court, No. 13-298, June 19, 2014). 
Analysis
Step 1:
Is the claim(s) fall into a statutory category – i.e. process, machine, manufacture or composition of matter? 
In the instant case, claims 21 and 31 are directed to methods, which belong to one of the four statutory categories of invention.  The answer is YES.  
Step 2A - Prong One: 
Is the claim(s) directed to a judicially exception, such as a law of nature, a natural phenomenon or an abstract idea? 
The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1-8, 31 and 32 are directed to methods for verifying service data which is a judicial exception of mitigating risk which is a method of organizing human activity.
Claim 21 (and claim 31, which is substantially similar to claim 21) recites, in part, a method for including  the steps of:
collecting first service data related to a transaction; 
sending a verification request to a second verification system, the verification request including the first verification file and the first digital digest
validating, by the second verification system, the first verification file using the first digital digest; 
verifying, locally the first service data in the first verification file with second service data related to the transaction that is stored in a local database of the second verification system; 
generating a verification result notification indicating a result of the verifying the first service data with the second service data; 
sending the verification result notification to the first verification system through a communication link outside of the blockchain network; 
sending the second service data in the local database to a first “node” based on the result of the verifying the first service data with the second service data; 
sending the first service data to a second blockchain node on the blockchain network based on the verification result notification; 
storing, by the first blockchain node, the second service data that is sent in a blockchain of the blockchain network; and 5Application No. 17/337,254 Reply to Office Action Dated December 9, 2021 
storing, by the second blockchain node, the first service data that is sent by the first verification system in the blockchain of the blockchain network.
which is a series of steps which describes the judicial exception of the method of organizing human behavior.
Step 2A - Prong Two: 
Are there additional elements that are integrated into a practical application of the judicial exception?
The additional elements are:
collecting and sending “data”, by a first verification system;
generating, a first verification file including the first service data and a first digital digest based on the first verification file; 
sending “data” through a communication link outside of a blockchain network;
validating, by the second verification system, the first verification file using the first digital digest
generating a file by the first verification system;
verifying – i.e. comparing data -  by a second verification system;
generating and sending a “result”,  by the second verification system; and
sending, by the second verification system, the second service data in a local database to a first blockchain node; and
storing “data” on blockchain nodes, the second service data that is sent by the second verification system.
These additional elements are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications.  As such, mere instructions to implement an abstract idea on a generic computer do not provide an inventive concept and thus do not implement the abstract idea into a practical application. The answer is NO.
Step 2B:
Do the claims include additional elements that are sufficient to amount to significantly more than the judicial exception – i.e. Is there an inventive concept?
The claims do not amount to significantly more than the abstract idea because, as was described previously they amount to mere instructions to implement an abstract idea on a generic computer. Furthermore, the claims include no indication that they involve an ordered combination of steps that are enough to indicate that the claims include material that amounts to significantly more than the abstract idea. The dependent claims do not add any meaningful limitations that qualify as significantly more. The answer is NO.
Similar reasoning and rationale applies to the system claim 1 and the non-transitory storage medium claim 29 also.
Conclusion
The claim as a whole, does not amount to significantly more than the abstract idea itself. This is because the claim does not affect an improvement to another technology or technical field; the claim does not amount to an improvement to the functioning of a computer itself; and the claim does not move beyond a general link of the use of an abstract idea to a particular technological environment.
Dependent claims 22-28 and 32 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are not directed to a judicial exception (Step 2A- Prong One).  Nor are the claims directed to a practical application to a judicial exception (Step 2A- Prong Two).  
For instance, the features of claims 22-28 do not affect the abstract idea of the independent claim in that they do not add a technological solution to the fundamental business practice in the independent claim.
In claims 32, the feature:
providing executable instructions for deploying “software”; 
adds technology to the abstract idea of the independent claim.  However, a deploying “software” is generic technological operation described at a high level of generality which does not improve another technology or technical field nor the functioning of the computer itself.
It is clear from above, that the additional recited limitations in the dependent claims only refine the abstract idea further. Further refinement of an abstract idea does not convert an abstract idea into something concrete. The claims as a whole, do not amount to significantly more than the abstract idea itself. This is because the claims do not affect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer system itself; and the claim do not move beyond a general link of the use of an abstract idea to a particular technological environment. Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial Step 2B - Mayo Test)
Note: The analysis above applies to all statutory categories of invention. As such, the presentment of claims 1-8 otherwise styled as a system, and claims 29 and 30 styled as a non-transitory storage medium, would be subject to the same analysis.’’
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 2, 4-8, 21, 22 and 24-32 are rejected under 35 U.S.C. 103 as being unpatentable over Babar et al (US Pub. No. 20200193429 A1) in view of Andrade et al (US Patent No, 10,749,865 B2), in further view of Chen et al (US Pub. No. 20180374173 A1).
Regarding claim 1, 21, 29 and 31, Babar teaches systems and methods for the maintenance of merchant-stored transaction account data using blockchain [0001].  He teaches (using the steps of method claim 21):
collecting, by a first verification system, first service data related to a transaction– [0023], [0026], [0027], [0028], [Fig. 2] and [Fig. 4]
generating, by the first verification system, a first verification file including the first service data and a first digital digest based on the first verification file  – [0005] “issuer system”, [0006], [0028], [0031] and [Fig. 2];
sending, by the first verification system, a verification request to a second verification system, the verification request including the first verification file – [0007] “a transaction account update request”, [0023], [0024] “a private smart contract to privately transmit data or requests for data to an issuer system”, [0031];through a communication link outside of a blockchain network – [0037];
verifying, by the second verification system, locally at the second verification system,  the first service data in the first verification file with second service data related to the transaction that is stored in a local database of the second verification system – [0031], [0036] “local issuer repository”, [0059], [Fig. 1] [Fig. 2];
generating, by the second verification system, a verification result notification indicating a result of the verifying the first service data with the second service data – [0023] “transmit notifications”, [0035] and [0043];
sending, by the second verification system, the verification result notification to the first verification system through a communication link outside of the blockchain network – [0043], [0048] and [0059];
sending, by the second verification system, the second service data in the local database of the second verification system to a first blockchain node on the blockchain network based on the result of the verifying the first service data with the second service data – [0037] and [0060];
sending, by the first verification system, the first service data to a second blockchain node on the blockchain network based on the verification result notification – [0040] and [0060];
storing, by the first blockchain node, the second service data that is sent by the second verification system in a blockchain of the blockchain network – [0011]-[0015], [0028], [0038], [0044], [0054] and [0060]
storing, by the second blockchain node, the first service data that is sent by the first verification system in the blockchain of the blockchain network – [0011]-[0015], [0028], [0036], [0044], [0059] and [0060].
Babar does not explicitly disclose a verification request as such.  Nor does he explicitly disclose:
sending, by the first verification system, a verification request to a second verification system; and 
verifying, by the second verification system, the first service data in the first verification file (emphasis added).
However, Andrade teaches systems and methods for providing block chain/distributed ledger-based verification of entity identity and verification of relationship among entities, which may be single and which may be preferably multifactor, include storing entity verifiers and/or relationship verifiers on a block chain/distributed ledger, and/or using that information: (1) to verify the identity of an entity, and/or (2) to verify the relationship between two or more entities [col. 1 lines 14-31].  He claims a system for providing a verification to verify identity of an entity, by generating a verification public key and a verification private key; deriving a first verification address from the verification public key, the first verification address identifying a storage location in the blockchain or distributed ledger; storing, at the storage location in the blockchain or distributed ledger identified by the first verification address, stored identifier data of the entity and stored verifier data for the entity; receiving an identity verification request from a second computer system, wherein the identity verification request includes the first verification address, and retrieving the stored identifier data for the entity and the stored verifier data for the entity from the storage location in the blockchain or distributed ledger identified by the first verification address [claim 1].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Babar’s disclosure to include an identity verification request from a second computer system as taught by Andrade in order connect with external resources which may be operatively linked to other communication media - Andrade [col. 20 lines 25-35].
Neither Babar nor Andrade  explicitly discloses
the verification request including the first verification file and the first digital digest; and 
validating, by the second verification system, the first verification file using the first digital digest.
However, Chen teaches a copyright management method and system using digital copyright management technologies [0002].  He teaches a digital content copyright management method, including: receiving, by any blockchain apparatus in a plurality of blockchain apparatuses in a P2P network, a copyright processing request, and constructing a copyright management transaction according to the copyright processing request; and storing the copyright management transaction in a blockchain for processing, where the blockchain is stored in all blockchain apparatuses [0008].  
Chen teaches the use of a hash binary tree, also known as a Merkle tree (MT) [0083]. In a Merkle tree, a leaf node stores a data file, but a non-leaf node stores a hash value obtained after hash values of child nodes of the non-leaf node are concatenated. The hash value of the non-leaf node is referred to as a path hash value, and a hash value of the leaf node is a hash value of real data. Based on the Merkle tree, a digital digest of transaction data of a block is obtained, and the digital digest is stored in a blockhead, to prevent the transaction data from being modified [Id.]. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Babar’s disclosure to include digital digests of transaction data as taught by Chen in order to prevent the transaction data from being modified – Chen
Regarding claims 2, 22 and 30, Babar teaches 
receiving, by the first verification system, the first service data from a first service system, the first service data including, for a piece of data, identification information of the piece of data, critical service information of the piece of data – [0005] and [0006];
receiving, by the second verification system, the second service data from a second service system, the second service data including, for a piece of data, identification information of the piece of data, critical service information of the piece of data, and a verification status of the piece of data – [0005] and [0006]; and
storing, by the second verification system, the second service data in the local database of the second verification system – [0010] and [0011].
Babar does not explicitly disclose a receiving a verification status of the piece of data.
However, Andrade  teaches a record generator which generates a record in a trade secret registry [0054].  The record may include an identifier of the record, a naming indicator for the trade secret, a description of the trade secret, a naming indicator of the document, one or more tags, a status identifier for the record, the document obfuscation value, the cryptographic document obfuscation value, the block number, the time value (also described as the block timestamp), insurance policy details, valuation details, and/or other information associated with the trade secret [Id.].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Babar’s disclosure to include a status identifier for the record as taught by Andrade  because status identifiers are old and well known in the art of verifying data.
Regarding claims 4 and 24, neither Babar nor Andrade explicitly discloses the generating the first verification file as including:
obtaining the first service data;
determining that a number of pieces of the first service data reaches a threshold number N,
storing N pieces of the first service data as the first verification file 
However, Chen teaches a blockchain processing apparatus in which the leader is located receives a block success response or failure response returned by each blockchain processing apparatus, and counts a quantity of success responses [0127]. If the quantity of success responses exceeds a specified threshold, it indicates that the check succeeds, and in this case, the block is submitted to each blockchain processing apparatus in the network, so that each blockchain processing apparatus persistently stores the block and generates a transaction ID for each transaction in the block [Id.].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Babar’s disclosure to include determining that a quantity of success responses exceeds a specific threshold as taught by Chen in order to determine that a check succeeds so that the block may be added to the blockchain - Chen [0127].
Regarding claims 5 and 25, Babar teaches:
the second verification system determines the second service data corresponding to the first service data as successfully validated based on identification information in the first service data, obtains a verification rule for the second service data, verifies the first service data with the second service data based on the verification rule and generates the verification result notification, and sends the verification result notification to the first verification system – [0037] and [0060].
Claims 6 and 26 are substantially similar to claims 5 and 25 in that the claims merely a repetition of steps.
Regarding claims 7 and 27, neither Babar nor Andrade  
the first verification system extracts a second verification file and a second digital digest that are included in the verification result notification, validates the second verification file based on the second digital digest, and 
extracts and uploads successfully verified first service data in the second verification file as successfully validated to the blockchain network.
However, Chen teaches using  a digital digest of transaction data stored in a blockhead, to prevent the transaction data from being modified [0083] as discussed in the rejection of claim 1.  He also teaches uploading a digital content file that is packed and encrypted [0218].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Babar’s disclosure to include uploading a digital content file that is packed and encrypted as taught by Chen because it allows a consumer and a content distributor to download the digital content file from a website, and use content or distribute content according to the license issued by the creator – Chen [0218].
Regarding claims 8 and 28, neither Babar nor Andrade  explicitly discloses:
the first verification system determines that  the second verification file includes first service data that fails to be verified by the second verification system, updating a verification status of the unsuccessfully verified first service data, and reviews or reports the unsuccessfully verified first service data.
However, Chen teaches a license processing apparatus checking whether a digital content ID in the output content in the product transaction is equal to the digital content ID in the license issuance request, and if they are not equal, the check fails [0225]. If the check fails, a license transaction failure response is returned to the license processing apparatus [0226].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Babar’s disclosure to include returning a failure response as taught by Chen 
Regarding claim 32, Babar teaches providing executable instructions for deploying the first blockchain node and the second blockchain node, respectively – [0090].
Claims 3 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Babar in view of Andrade, in further view of Chen, in further view of Lee et al (US Pub. No. 20200265530 A1).
Regarding claims 3 and 23, Babar teaches by the second verification system:
determining a verification rule corresponding to the second service data based on the second service data - [0094].
Neither Babar, Andrade nor Chen explicitly discloses:
determining a mapping relationship between the second service data and the verification rule; and
storing the mapping relationship between the second service data and the verification rule in the local database.
However, Lee teaches a record generator which generates a record in a trade secret registry [0054]. The record may include an identifier of the record, a naming indicator for the trade secret, a description of the trade secret, a naming indicator of the document, one or more tags, a status identifier for the record, the document obfuscation value, the cryptographic document obfuscation value, the block number, the time value (also described as the block timestamp), insurance policy details, valuation details, and/or other information associated with the trade secret [Id.].  He teaches an obfuscation component generating a document obfuscation value corresponding to a document [0042]. The obfuscation component may be configured to map data of an arbitrary size to data of a fixed size [Id.].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Babar’s disclosure to include mapping data as taught by Lee because mapping data is old and well known in the art of verifying data.
Conclusion
The prior art of record and not relied upon is considered pertinent to Applicant’s disclosure:
Hu et al:  “BLOCKCHAIN BALANCE ADJUSTMENT”, (US Pub. No. 20190228391 A1).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD J BAIRD whose telephone number is (571)270-3330. The examiner can normally be reached 7 am to 3:30 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at
http://www.uspto.gov/interviewpractice.
If Applicant wishes to correspond to the Examiner via email, Applicant needs to file an AUTHORIZATION FOR INTERNET COMMUNICATIONS IN A PATENT APPLICATION form.  The form may be downloaded at:

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached on 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWARD J BAIRD/Primary Examiner, Art Unit 3692